
	
		III
		112th CONGRESS
		2d Session
		S. RES. 450
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Graham (for himself,
			 Ms. Murkowski, Mr. Kerry, Mr.
			 Conrad, Mr. Burr, and
			 Mr. Inouye) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 15, 2012, as
		  National MPS Awareness Day. 
	
	
		Whereas mucopolysaccharidosis (referred to in this
			 resolution as MPS) are a group of genetically determined
			 lysosomal storage diseases that render the human body incapable of producing
			 certain enzymes needed to break down complex carbohydrates;
		Whereas MPS diseases cause complex carbohydrates to be
			 stored in almost every cell in the body and progressively cause cellular
			 damage;
		Whereas the cellular damage caused by MPS—
			(1)adversely affects
			 the human body by damaging the heart, respiratory system, bones, internal
			 organs, and central nervous system; and
			(2)often results in
			 intellectual disabilities, short stature, corneal damage, joint stiffness, loss
			 of mobility, speech and hearing impairment, heart disease, hyperactivity,
			 chronic respiratory problems, and, most importantly, a drastically shortened
			 life span;
			Whereas symptoms of MPS are usually not apparent at
			 birth;
		Whereas, without treatment, the life expectancy of an
			 individual afflicted with MPS begins to decrease at a very early stage in the
			 life of the individual;
		Whereas research has resulted in the development of
			 limited treatments for some MPS diseases;
		Whereas promising advancements in the pursuit of
			 treatments for additional MPS diseases are underway as of the date of agreement
			 to this resolution;
		Whereas, despite the creation of new remedies, the
			 blood-brain barrier continues to be a significant impediment to effectively
			 treating the brain, which prevents the treatment of many of the symptoms of
			 MPS;
		Whereas the quality of life of the individuals afflicted
			 with MPS, and the treatments available to those individuals, will be enhanced
			 through the development of early detection techniques and early
			 intervention;
		Whereas treatments and research advancements for MPS are
			 limited by a lack of awareness about MPS diseases;
		Whereas the lack of awareness about MPS diseases extends
			 to individuals within the medical community;
		Whereas the cellular damage that is caused by MPS makes
			 MPS a model for the study of many other degenerative genetic diseases;
			 and
		Whereas the development of effective therapies and a
			 potential cure for MPS diseases can be accomplished by increased awareness,
			 research, data collection, and information distribution: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates May
			 15, 2012, as National MPS Awareness Day; and
			(2)supports the
			 goals and ideals of National MPS Awareness Day.
			
